DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamakita (6,340,215) in view of Horaguchi (9,028,034).

 	Regarding claim 1, Yamakita teaches a web printing system, comprising: 
a scanning print carriage (fig. 1, item 48) movable ink a scanning direction and holding a plurality of print heads configured to eject droplets of marking material onto a medium (see fig. 1);
a dancer (fig. 1, item 38) positioned along a transport path (see fig. 1, path from 12 to 78) extending from an input roller (fig. 1, roller holding item 12) for holding a first media roll (fig. 1, item 12) to an output roller (col. 5, line 54) for holding the media (col. 5, line 54); 
an actuator (see fig. 1, note that an actuator is necessarily present for the movements shown) for moving the dancer with respect to a frame of the system (see fig. 1), 
wherein the medium includes a first portion (fig. 1, portion between roller 32 and roller 34) extending between the first media roll and the dancer (see fig. 1, note that the first portion extends between the first media roll and the dancer in the transport path), and a second portion (fig. 1, portion between dancer 38 and roller 36) extending from the dancer toward a print surface (see fig. 1, note that second portion extends between dancing roller 38 and unlabeled print surface facing printhead 48 in transport path), and wherein a position of the dancer and a tension applied in the medium by the dancer are controlled by the actuator in such a manner that the dancer is moved only in a vertical direction (see fig. 1) that is parallel with said second portion such that an angle formed between the first portion and the second portion of the media is kept constant (see fig. 1, note that the angle is kept at 90 degrees) and maintained to be a substantially right angle as a diameter of the first media roll on the input roller decreases during printing operations (see fig. 1, Note that the angle is always a right angle. Note also that the claim requires that the first and second portions each “extend between” two components along the transport path, and this only requires that the portions include part of the transport path between the bounding elements. In other words, it has not been claimed that the first portion is bounded by the first media roll and the dancer so as not to have any components in between. Further, note that any portion or all of the outward-facing surface of media on media roll 12 could be defined as “a printing surface” because an entire side of the roll of media is printed. In other words, the claim does not require the print surface to be a surface of the media facing the printhead at a particular time, and because the portion of the media facing the printhead is constantly changing according to the media feed, any eventually upward facing surface can be said to be a print surface).
Yamakita does not teach wherein the dancer is connected to the actuator via a spring element. Horaguchi teaches a spring element (Horaguchi, fig. 4, note unlabeled spring), one end of the spring element is connected to the dancer (Horaguchi, see fig. 4), and the other end of the spring element is engaged by the actuator (Horaguchi, see fig. 4). It would have been obvious to one of ordinary skill in the art at the time of invention to use an actuator of the type disclosed by Horaguchi in the device disclosed by Yamakita because doing so would amount to combining a known actuator arrangement with a known dancer-medium conveyance path to yield predictable results.  	Regarding claim 2, Yamakita in view of Horaguchi teaches the web printing system according to claim 1, wherein the actuator is configured for adjusting a length of the spring element by directly acting on the spring element so as to control a spring force exerted by the spring element on the dancer, thereby determining a spring force and a tension in a web in contact with the dancer (Horguchi, see fig. 4, col. 10, lines 42-58).
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Horaguchi as applied to claim 2 above, and further in view of Riemenschneider, III et al. (2017/0088301).
 	Regarding claim 3, Yamakita in view of Horaguchi teaches the web printing system according claim 2, further comprising a detector to detect a position of the dancer roller to thereby adjust a tension of the medium. Yamakita in view of Horaguchi does not teach a spring force sensor for determining a spring force generated by the spring element. Riemenschnerider, III teaches this (Riemenschneider, III, [0046]). It would have been obvious to use a spring force sensor, as disclosed by Riemenschneider, III, as opposed to the position sensor disclosed by Yamakita in view of Horaguchi, to detect the relative position of the dancer to the medium because doing so would amount to the simple substitution of one known type of sensor for another to obtain predictable results.  	Regarding claim 4, Yamakita in view of Horaguchi and Riemenschneider, III teaches the web printing system according to claim 3, wherein the spring force sensor comprises a spring length sensor (Riemenschneider, III, [0046]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853